              Case 1:15-cv-07065-RA Document 236
                                             235 Filed 10/02/20
                                                       10/01/20 Page 1 of 1




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                           DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                 LITIGATION BUREAU

                                       Writer’s Direct Dial: (212) 416-8973

                                                                      October 1, 2020
    BY ECF
    Hon. Ronnie Abrams                                              Application granted. The initial conference scheduled for October 9,
    United States District Judge                                    2020 is hereby adjourned to December 11, 2020 at 10:30 a.m. No
    Southern District of New York                                   later than December 4, 2020, the parties shall file their joint letter
    40 Foley Square
                                                                    and proposed case management plan.
    New York, New York 10007
                                                                    SO ORDERED.

           Re:     Harrell v. DOCCS, et al., 15 Civ. 7065 (RA)                                               _____________________
                                                                                                             Hon. Ronnie Abrams
    Dear Judge Abrams:                                                                                       10/2/2020

             This letter is being jointly submitted by the parties to respectfully request a sixty-day
    extension of the dates in the Court’s July 21, 2020 Order (ECF No. 234). As discussed in the
    parties’ previous letters, a settlement was reached in the related action brought by Plaintiff in the
    New York State Court of Claims. Plaintiff’s counsel obtained a decree from New York Surrogate’s
    Court necessary to execute the settlement on July 14, 2020. Since then, a Stipulation of Settlement
    was executed in the Court of Claims action by Plaintiff and the Claims Bureau of this Office on
    behalf of the State of New York. However, additional time is needed in order to finalize the
    payment of the structured settlement in that case. This involves coordinating with an annuity
    company and the NYS Comptroller’s Office, which is taking longer than anticipated. Once that
    process is completed, the parties in this action will execute a Stipulation of Dismissal of the federal
    matter, pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. Therefore, the parties in
    this action jointly request a sixty-day adjournment of the initial status conference currently
    scheduled for 10:45 a.m. on October 9, 2020, as well as the October 2, 2020 deadline to submit a
    joint letter and proposed case management plan.

           Thank you for your consideration of this application.

                                                                      Respectfully submitted,
                                                                      /S Brendan M. Horan
                                                                      Brendan M. Horan
                                                                      Assistant Attorney General
                                                                      Brendan.Horan@ag.ny.gov
    cc:    Counsel for Plaintiff (BY ECF)

          28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● * NOT FOR SERVICE OF PAPERS
                                              WWW.AG.NY.GOV
